PER CURIAM
The state appeals a trial court judgment dismissing a complaint charging defendant with harassment under ORS 166.065(1)(f),1 on the ground the statute was unconstitutionally vague. Contrary to the view of the trial court, we find the statute clear and unambiguous. Neither do we find merit in any other theory of unconstitutionality advanced by defendant.
Reversed and remanded with instructions to reinstate the complaint.

 ORS 166.065(l)(f) provides:
“(1) A person commits the crime of harassment if, with intent to harass, annoy or alarm another person, the actor:
<<* * * * *
(f) Causes the telephone of another to ring with no communicative purpose."